Citation Nr: 1727542	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-24 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right eye cataract.  

2.  Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability from December 2, 2010 to January 8, 2013, and in excess of 60 percent from March 1, 2014.



REPRESENTATION

Appellant represented by:	Cheryl King, Agent


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to October 1965.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in St. Petersburg, Florida, that, in pertinent part, denied service connection for right eye cataract and granted service connection for limitation of motion of the right knee, rated 10 percent, effective December 2, 2010 (date of claim).

In February 2015, the Board remanded both claims for further development.  

While on remand, a March 2017 rating decision granted a temporary 100 percent disability rating due to the Veteran's total right knee joint replacement, effective January 8, 2013 to March 1, 2014, and assigned a 60 percent rating for his right knee disability from that date.  The rating for the right knee disability during the period when it was rated totally disabling is not in dispute, and not an issue on appeal.  For the periods prior to January 8, 2013, and from March 1, 2014, as the Veteran has not expressed satisfaction with the ratings assigned for those "stages," they remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (2009) (holding that a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Right Eye Cataract

In an April 2012 statement, the Veteran reported that he had private treatment records documenting right eye treatment for over 30 years.  As those private treatment records were not of record, in February 2015, the Board remanded this claim to have the RO request that the Veteran submit those records or identify the name and address of the provider(s) of the 30-year eye treatment he had reported in his April 2012 statement.  In May 2015, VA sent a letter to the Veteran requesting that he identify the medical eye treatment provider(s) or medical evidence.  Subsequently, the Veteran responded that all his eye treatment had been at VA Medical Centers (VAMCs) only and not with a private doctor, as previously stated.  The record reflects that no VAMC records have been obtained prior to September 2009.  Therefore, this claim should be remanded to determine whether there are any VAMC records available regarding the Veteran's right eye treatment prior to September 2009, and if so, to obtain those records.  

Total Right Knee Joint Replacement

The Veteran was afforded a VA examination in May 2011 for his right knee.  In February 2015, the Board remanded the claim to determine the nature and severity of the disability claimed by the Veteran.  The Veteran was provided another VA examination in October 2016.  Recently, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  These examination reports do not satisfy these requirements.  Therefore, this claim should be remanded for a new VA examination in compliance with Correia. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and Social Security Administration (SSA) records that are not already associated with the file from all indicated sources that are available and associate them with the claims file.  Specifically, the RO should attempt to identify, locate, and obtain relevant VA treatment records from all the VAMCs where the Veteran received treatment for his right eye from January 1970 to September 2009.

2.  If any of the above requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran and his representative must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2016).  

3.  Schedule the Veteran for an appropriate VA examination for his service-connected right knee disability.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination report.  All necessary tests should be completed.

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above (to include the scheduling of a new VA eye examination, if necessary), and re-adjudicate the issues on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




